Title: To Thomas Jefferson from Robert H. Rose, 21 January 1821
From: Rose, Robert H.
To: Jefferson, Thomas


Sir,
Silver Lake, Pa
Jan 21. 1821.
I do myself the honour of sending you the enclosed Address, hastily composed and delivered at the Organisation of an Agricultural Society, in a new County. You have furnished the author with a theme for his eulogium; and have exhibited to Statesmen an example worthy of their imitation, and greatly to the honour of Agriculture.I am, Sir with great respect your obedt & humble servtRobt H Rose